

114 S3097 RS: SelectUSA Authorization Act of 2016
U.S. Senate
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 703114th CONGRESS2d SessionS. 3097[Report No. 114–393]IN THE SENATE OF THE UNITED STATESJune 23, 2016Mr. Schatz (for himself, Mr. Heller, Mr. Nelson, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 6, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the SelectUSA program, and for other purposes.
	
 1.Short titleThis Act may be cited as the SelectUSA Authorization Act of 2016.
		2.Establishment of SelectUSA
 (a)In generalThere is established in the Department of Commerce the SelectUSA program (in this Act referred to as SelectUSA), a Government-wide program to attract and retain investment in the United States economy.
 (b)Executive directorThe Secretary of Commerce shall designate a senior staff member of the Department of Commerce to be the Executive Director of SelectUSA, who shall coordinate activities relating to business investment decisions within the Department of Commerce and with other Federal agencies with responsibility for such activities.
 (c)MissionSelectUSA shall— (1)facilitate business investment in the United States in order to create jobs, spur economic growth, and promote United States competitiveness;
 (2)provide enhanced coordination of Federal activities in order to increase the impact of Federal resources that support domestic and foreign investment in the United States;
 (3)in providing assistance, work to maximize impact on business investment, job creation, and economic growth; and
 (4)work on behalf of the entire United States and exercise strict neutrality, except as specified in subsection (e), with regard to specific locations within the United States.
 (d)FunctionsSelectUSA shall— (1)coordinate outreach and engagement by the Federal Government to promote the United States as the premier location to operate a business;
 (2)endeavor to coordinate and avoid duplication with other Federal agencies;
 (3)serve as an ombudsman that facilitates the resolution of issues involving Federal programs or activities related to pending investments;
 (4)provide information to domestic and foreign firms on— (A)the investment climate in the United States;
 (B)Federal programs and incentives available to investors; and (C)State and local economic development organizations; and
 (5)report periodically to the President, through the National Economic Council, the Domestic Policy Council, and the National Security Staff, on outreach activities of SelectUSA, requests for information received by SelectUSA, and efforts of SelectUSA to resolve issues.
 (e)Increased opportunities for rural areas and smaller StatesSelectUSA shall endeavor— (1)to increase foreign direct investment opportunities for rural areas and smaller States; and
 (2)to make its services increasingly available to rural areas and smaller States, including through—
 (A)teleconferencing; (B)geographic positioning of conferences and events of SelectUSA, when practicable; and
 (C)increased attention by staff of SelectUSA. (f)Participation of other agenciesAll Federal agencies with responsibility for activities relating to business investment decisions shall cooperate with SelectUSA, as requested by the Executive Director, to support the objectives of SelectUSA.
			3.Federal interagency investment working group
 (a)EstablishmentThere is established the Federal Interagency Investment Working Group (in this section referred to as the Working Group), which shall be convened and chaired by the Executive Director of SelectUSA, in coordination with the Director of the National Economic Council.
 (b)MembershipThe Working Group shall consist of senior officials from— (1)agencies represented on the Trade Promotion Coordinating Committee established by section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727); and
 (2)such other agencies as the Secretary of Commerce may designate. (c)FunctionsThe Working Group shall coordinate activities to promote business investment and respond to specific issues that affect business investment decisions.
			4.Reports and notifications to Congress
 (a)In generalNot later than December 31 of each year, the Secretary of Commerce shall submit to Congress a report on the activities of SelectUSA during the preceding fiscal year.
 (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
 (1)A description of the outreach activities of SelectUSA. (2)A statement of the funds used by SelectUSA.
 (3)An assessment of the number of foreign firms that located in the United States using the services provided by SelectUSA, including the economic effect of such locations for the United States, and an assessment of related services provided by SelectUSA to State, local, regional, and tribal economic development organizations and international investors.
 (4)A description of the progress made by the United States in increasing its share of foreign direct investment from the Asia and Pacific regions.
 (5)A description of the efforts of SelectUSA in promoting foreign direct investment in rural areas or smaller States.
 (6)A description of the efforts of SelectUSA in coordinating with other Federal agencies, including the United States and Foreign Commercial Service established under section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721), the Department of State, and the Foreign Agricultural Service of the Department of Agriculture.
 (7)Any findings that are made by SelectUSA in conducting its activities and are relevant to promoting the United States as a destination for foreign direct investment.
				5.Government Accountability Office assessment of effectiveness of SelectUSA
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the effectiveness of SelectUSA in increasing, encouraging, and supporting foreign direct investment in the United States.
 (b)RecommendationsThe report required by subsection (a) shall include recommendations for ways SelectUSA may— (1)increase foreign direct investment in the United States;
 (2)better coordinate with other Federal agencies and other entities; (3)better serve rural areas and smaller States, including by tailoring activities to those areas and States;
 (4)increase foreign direct investment in those areas and States; and (5)more effectively use its resources.
 6.Authorization of appropriations for SelectUSAThere are authorized to be appropriated to carry out SelectUSA such sums as may be necessary for fiscal year 2017 and each fiscal year thereafter.
	
 1.Short titleThis Act may be cited as the SelectUSA Authorization Act of 2016.
		2.Establishment of SelectUSA
 (a)In generalThere is established in the Department of Commerce the SelectUSA program (in this Act referred to as SelectUSA), a Government-wide program to attract and retain investment in the United States economy.
 (b)Executive directorThe Secretary of Commerce shall designate a senior staff member of the Department of Commerce to be the Executive Director of SelectUSA, who shall coordinate activities relating to business investment decisions within the Department of Commerce and with other Federal agencies with responsibility for such activities.
 (c)MissionSelectUSA shall— (1)facilitate business investment in the United States in order to create jobs, spur economic growth, and promote United States competitiveness;
 (2)provide enhanced coordination of Federal activities in order to increase the impact of Federal resources that support domestic and foreign investment in the United States;
 (3)in providing assistance, work to maximize impact on business investment, job creation, and economic growth; and
 (4)work on behalf of the entire United States and exercise strict neutrality, except as specified in subsection (e), with regard to specific locations within the United States.
 (d)FunctionsSelectUSA shall— (1)coordinate outreach and engagement by the Federal Government to promote the United States as the premier location to operate a business;
 (2)endeavor to coordinate and avoid duplication with other Federal agencies;
 (3)serve as an ombudsman that facilitates the resolution of issues involving Federal programs or activities related to pending investments;
 (4)provide information to domestic and foreign firms on— (A)the investment climate in the United States;
 (B)Federal programs and incentives available to investors; and (C)State and local economic development organizations; and
 (5)report periodically to the President, through the National Economic Council, the Domestic Policy Council, and the National Security Staff, on outreach activities of SelectUSA, requests for information received by SelectUSA, and efforts of SelectUSA to resolve issues.
 (e)Increased opportunities for rural areas and smaller StatesSelectUSA shall endeavor— (1)to increase foreign direct investment opportunities for rural areas and smaller States; and
 (2)to make its services increasingly available to rural areas and smaller States, including through—
 (A)teleconferencing; (B)geographic positioning of conferences and events of SelectUSA, when practicable; and
 (C)increased attention by staff of SelectUSA. (f)Participation of other agenciesAll Federal agencies with responsibility for activities relating to business investment decisions shall cooperate with SelectUSA, as requested by the Executive Director, to support the objectives of SelectUSA.
			3.Federal interagency investment working group
 (a)EstablishmentThere is established the Federal Interagency Investment Working Group (in this section referred to as the Working Group), which shall be convened and chaired by the Executive Director of SelectUSA, in coordination with the Director of the National Economic Council.
 (b)MembershipThe Working Group shall consist of senior officials from— (1)agencies represented on the Trade Promotion Coordinating Committee established by section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727); and
 (2)such other agencies as the Secretary of Commerce may designate. (c)FunctionsThe Working Group shall coordinate activities to promote business investment and respond to specific issues that affect business investment decisions.
			4.Reports and notifications to Congress
 (a)In generalNot later than December 31 of each year, the Secretary of Commerce shall submit to Congress a report on the activities of SelectUSA during the preceding fiscal year.
 (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
 (1)A description of the outreach activities of SelectUSA. (2)A statement of the funds used by SelectUSA.
 (3)An assessment of the number of foreign firms that located in the United States using the services provided by SelectUSA, including the economic effect of such locations for the United States, and an assessment of related services provided by SelectUSA to State, local, regional, and tribal economic development organizations and international investors.
 (4)A description of the progress made by the United States in increasing its share of foreign direct investment from the Asia and Pacific regions.
 (5)A description of the efforts of SelectUSA in promoting foreign direct investment in rural areas or smaller States.
 (6)A description of the efforts of SelectUSA in coordinating with other Federal agencies, including the United States and Foreign Commercial Service established under section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721), the Department of State, and the Foreign Agricultural Service of the Department of Agriculture.
 (7)Any findings that are made by SelectUSA in conducting its activities and are relevant to promoting the United States as a destination for foreign direct investment.
				5.Government Accountability Office assessment of effectiveness of SelectUSA
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the effectiveness of SelectUSA in increasing, encouraging, and supporting foreign direct investment in the United States.
 (b)RecommendationsThe report required by subsection (a) shall include, as appropriate, recommendations for ways SelectUSA may—
 (1)increase foreign direct investment in the United States; (2)better coordinate with other Federal agencies and other entities;
 (3)better serve rural areas and smaller States, including by tailoring activities to those areas and States;
 (4)increase foreign direct investment in those areas and States; and (5)more effectively use its resources.
				6.Requirements for political appointees of Department of Commerce
 (a)Training certification required for new political appointeesAt the beginning of each fiscal year, the Secretary of Commerce shall certify to Congress that each newly appointed political official of the Department of Commerce has received training on each of the following:
 (1)Regulations and policies governing the use of subordinates for non-official business. (2)Restrictions against the use of the political appointee’s title or position for personal gain or creating the appearance of such use.
 (3)Key regulations and policies governing official travel, including the Federal Travel Regulation, as well as departmental travel policies, particularly regarding the necessity for adequately documented justification to support any per diem overages.
 (4)The advisability of monitoring renovation work done to their office suites to ensure the cost of such work does not contravene congressional budget restrictions.
 (b)Report on renovations to office suite of Under Secretary for International TradeNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to Congress a written report regarding the renovations to the office suite of the Under Secretary for International Trade regarding whether expenditures associated with those renovations exceeded the $5,000 limit imposed by Congress and whether the expenditures contravened section 1341 of title 31, United States Code (commonly known as the Anti-Deficiency Act).
 (c)Certification on procedures regarding categorization of work on certain office suitesNot later than 30 days after the date of the enactment of this Act, the Secretary shall certify to Congress that the Secretary has implemented procedures requiring thorough documentation to support the categorization of any work performed on an official office suite of a politically appointed official as—
 (1)general or routine maintenance; or
 (2)renovation work that is subject to congressional budget restrictions.
 (d)Report on encouraging whistleblowingNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the steps the Secretary has taken to make subordinates working for politically appointed officials feel empowered to report instances of potential regulatory, policy, or rule violations to their superiors or to the Inspector General of the Department of Commerce.
 7.Authorization of appropriations for SelectUSAThere are authorized to be appropriated to carry out SelectUSA $15,000,000 for each of fiscal years 2017 through 2021.December 6, 2016Reported with an amendment